DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 02/14/2022, with respect to Claim 11 have been fully considered and are persuasive.  The objection of Claim 11 has been withdrawn. 
Applicant’s arguments, see page 10, filed 02/14/2022, with respect to the rejection of Claims 1 and 3-25 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claims 1 and 3-25 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 02/14/2022, with respect to the rejection of Claims 1-12, 19, 25, and 26 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection of Claims 1-12, 19, 25, and 26 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 02/14/2022, with respect to the rejection of Claims 13-15 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claims 13-15 has been withdrawn. 
Allowable Subject Matter
Please refer to the Final Office Action mailed 09/01/2021 for indication of allowable subject matter that is now recited in the independent claims of the claim set filed 02/14/2022.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose an electronic board for amplifying the electrical signals detected by the means for transmitting and/or detecting physiological signals, and the electronic board being located in a recess delimited by a cylindrical flange extending about an axis of the pin. The closest prior art to this limitation, Block et al (US 2019/0239763 Al) discloses an electronic wire for transmitting the electrical signals detected by the means for transmitting and/or detecting 
Claims 3-10, 13-18, and 21-25 are allowed by virtue of dependence on Claim 1.
Regarding Claim 11, the prior art fails to disclose an electronic board for amplifying the electrical signals detected by the electrode, the electronic board being located in a recess delimited by a cylindrical flange extending about an axis of the pin. The closest prior art to this limitatoin, Block et al (US 2019/0239763 Al), discloses wherein each measurement sensor comprises a pin which includes an electrode
Claim 12 is allowed by virtue of dependence on Claim 11.
Regarding Claim 27, Lim discloses the claimed invention except for expressly disclosing wherein the support comprises a first part and a second part, the means for transmitting and/or detecting physiological signals being fixed on the second part, and sheets arranged between the first and second parts, wherein in the first position the first and second parts are in contact over their entire length through the sheets, and in the second position, longitudinal ends of the first and second parts are spaced from each other so as the second part is curved. The closest prior art, Aimone et al (US 2016/0367189 A1), teaches wherein the support comprises a first part and a second part (See Figs. 16-18; the support has an outer band and an inner band), the means for transmitting and/or detecting physiological signals being fixed on the second part (“The inner band 48…has sensor 12 contacts on it”, [0050]), and sheets arranged between the first and second parts (Element 50, Figs. 16-18), and in the second position, longitudinal ends of the first and second parts are spaced from each other so as the second part is curved (See Figs. 16-18; the longitudinal parts are spaced apart from each other, and the second part is curved). However, Aimone does not teach its support of being capable of going into a flat position (The outer band is rigid, [0050]), nor the first and second parts being in contact over their entire length through the sheets (instead, the sheets are spaced apart over the entire length).

Regarding Claim 28, Lim discloses the claimed invention except for expressly disclosing wherein the support comprises a first part and a second part, the means for transmitting and/or detecting physiological signals being fixed on the second part, the first and second part having different lengths and being attached one to the other, and wherein in the second position ends of the second part are folded and fixed to the first part so as to have a loop shape, and in the first position the second part is unfolded so to obtain a flat support. The closest prior art, Aimone et al (US 2016/0367189 A1), teaches wherein the support comprises a first part and a second part (See Figs. 16-18; the support has an outer band and an inner band), the means for transmitting and/or detecting physiological signals being fixed on the second part (“The inner band 48…has sensor 12 contacts on it”, [0050]),, the first and second part having different lengths and being attached one to the other (See Figs. 16-18). However, Aimone does not teach wherein in the second position ends of the second part are folded and fixed to the first part so as to have a loop shape, and in the first position the second part is unfolded so to obtain a flat support.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791